United States Court of Appeals,

                             Eleventh Circuit.

                               No. 93-8986.

    Mary Linda RATLIFF, Plaintiff-Appellee, Cross-Appellant,

                                     v.

 DeKALB COUNTY, GEORGIA; Thomas E. Brown, Jr., individually and
in his official capacity as Public Safety Director, DeKalb County
Department of Public Safety; Robert T. Burgess, Sr., individually
and in his official capacity as Chief of Police, DeKalb County
Department of Public Safety; N. Eugene Moss, Capt., individually
and in his official capacity as Commander, Division of Youth and
Sex Crimes, DeKalb County Department of Public Safety; John M.
Cunningham, Sgt., individually and in his official capacity as
Supervisor, Educational Services Unit, DeKalb County Department of
Public Safety and A.R. King, Capt., individually and in his
official capacity as Commander of Internal Affairs Division DeKalb
County Department of Public Safety, Defendants-Appellants, Cross-
Appellees.

                               Aug. 9, 1995.

Appeals from the United States District Court for the Northern
District of Georgia. (No. 1:91-cv-1853-HTW), Horace T. Ward, Judge.

Before EDMONDSON and CARNES, Circuit Judges, and HAND*, Senior
District Judge.

     EDMONDSON, Circuit Judge:

         Defendants appeal1 the district court's denial of qualified

immunity    on   Plaintiff   Mary   Linda   Ratliff's   equal   protection

claims.2     Ratliff cross appeals the district court's grant of

     *
      Honorable W.B. Hand, Senior U.S. District Judge for the
Southern District of Alabama, sitting by designation.
     1
      Defendants initially argue that Ratliff's claims are time
barred. We are without jurisdiction to consider this issue
because statute of limitations rulings are interlocutory orders
which do not fall within the collateral order exception to
nonreviewability. See Digital Equip. Corp. v. Desktop Direct, --
- U.S. ----, ----, 114 S.Ct. 1992, 1998, 128 L.Ed.2d 842 (1994).
     2
      Defendant DeKalb County also appeals the denial of its
motion for summary judgment, a denial not about qualified
immunity, but about the merits. We lack pendent party
summary judgment based on qualified immunity on her first amendment

claims.3     Ratliff also requests this court to hold that the

individual   defendants   are   not   entitled   to   qualified   immunity

against her claims for declaratory and injunctive relief.4

     In reviewing the district court's denial of summary judgment,

we—in most qualified-immunity interlocutory appeals—accept the

facts which the district court assumed for the purposes of its

decision about whether the applicable law was clearly established.

See Johnson v. Jones, --- U.S. ----, ----, 115 S.Ct. 2151, 2159,

132 L.Ed.2d 238 (1995).    Mary Linda Ratliff began work as a Public

Service Officer in defendant DeKalb County's Bureau of Police

Services in 1985.   When she began in 1985, Ratliff was issued a

"sworn police identification card" and police uniform, but the



jurisdiction of the kind needed to consider denial of DeKalb
County's motion for summary judgment. See Swint v. Chambers
County Comm'n, --- U.S. ----, 115 S.Ct. 1203, 131 L.Ed.2d 60
(1995).
     3
      The grant of summary judgment based on qualified immunity
is not an ordinarily reviewable final judgment subject to
immediate appeal; assuming we have discretionary pendent
jurisdiction over this issue, see Swint, --- U.S. at ----, 115
S.Ct. at 1212, we decline to exercise it.
     4
      Assuming we have discretionary pendent jurisdiction over
this issue, see Swint, --- U.S. at ----, 115 S.Ct. at 1212, we
decline to exercise it. We, in passing, note this idea however.
Because qualified immunity is only a defense to personal
liability for monetary awards resulting from government officials
performing discretionary functions, qualified immunity may not be
effectively asserted as a defense to a claim for declaratory or
injunctive relief. See D'Aguanno, et al. v. Gallagher, 50 F.3d
877 (11th Cir.1995); Lassiter v. Alabama A & M University, 28
F.3d 1146, 1149 n. 2 (11th Cir.1994). But, as this court
recently held in speaking about attorneys fees, "such awards,
even in actions for injunctive and declaratory relief, are barred
when the defendant's conduct meets the objective good faith
standard encompassed by the qualified immunity doctrine."
D'Aguanno, at 882.
parties    dispute   whether   Ratliff    was    ever    a   "sworn   officer."

Ratliff's duties were to supervise county school crossing guards.

She never received sworn officer pay. In 1988, the Public Services

unit moved from the Public Safety building to an alternative school

building and combined with the Youth and Sex Crimes Unit commanded

by Defendant Moss. Public Services was placed under the command of

Defendant Cunningham, who reported, through a Lt. Rowell, to Moss.

     Defendant    Burgess   was   the    Chief   of     Police   at   all   times

relevant to the issues in this case, except from April 1989 through

December 1989, when Burgess served as Acting Director of Public

Safety.     Defendant King was commander of the Internal Affairs

(I.A.) unit.     King conducted I.A. investigations into allegations

of unethical conduct complained of by Ratliff, and into complaints

by a Colonel Farrar that Ratliff was untruthful and insubordinate.

The I.A. investigation of Ratliff concluded that the charges

against her were unfounded.

     At the same time as the move to the new school building in

1988, Moss informed Ratliff that she was no sworn police officer,

would have to give up her uniform and weapon, and would have to

keep daily activity sheets.       In 1990, Defendant Brown became the

Director of Public Safety and gave Ratliff official written notice

that she was not a sworn officer, could not wear the uniform or

gun, and was not to take the county car home when school was not in

session.

     Ratliff filed suit in August 1991 under 42 U.S.C. § 1983,

alleging equal protection violations and violations of the First

Amendment and due process clause. Ratliff is still employed by the
county.     Ratliff alleges that Defendants, all of whom were her

supervisors or superiors in rank, violated her equal protection

rights by discriminating against her on the basis of her sex and

retaliating against her for her complaints of discrimination.

     Defendants moved for summary judgment.           The district court

denied defendants qualified immunity for the equal protection

claim;    but in so doing, the court did not differentiate between

Ratliff's equal protection claim for retaliation and her equal

protection claim for gender discrimination.

         Defendants argue that the district court erred in denying

them qualified immunity on Ratliff's equal protection claim for

retaliation.      The right to be free from retaliation is clearly

established as a first amendment right and as a statutory right

under Title VII; but no clearly established right exists under the

equal protection clause to be free from retaliation.                Ratliff

responds that she does not allege an equal protection claim for

retaliation, but says that such a right does exist in any event.

In so arguing, Ratliff cites Cate v. Oldham, 707 F.2d 1176 (11th

Cir.1983), Bridges v. Russell, 757 F.2d 1155 (11th Cir.1985), and

Little v. North Miami, 805 F.2d 962 (11th Cir.1986).            But, each of

these cases holds that a constitutional claim for retaliation may

be brought under 42 U.S.C. § 1983 pursuant to the first amendment,

not the equal protection clause.         Because no established right

exists    under   the   equal   protection   clause   to   be    free   from

retaliation, we reverse the district court's denial of qualified

immunity on Ratliff's equal-protection retaliation claim.                See

generally Lassiter v. Alabama A & M University, 28 F.3d 1146 (11th
Cir.1994).

     Plaintiff's claim of gender discrimination presents us with a

more complicated issue.          In considering a motion for summary

judgment based on qualified immunity, the Supreme Court has held

that courts should pay no attention to the subjective intent of the

government actor.   See Harlow v. Fitzgerald, 457 U.S. 800, 815-18,

102 S.Ct. 2727, 2737-38, 73 L.Ed.2d 396 (1982).                Harlow was

intended to make a fundamental change in the law of immunity.            And

the strict meaning of the words used in         Harlow for the immunity

standard would protect public officials from personal liability

when the pertinent substantive law makes the official's state of

mind an essential element of the alleged constitutional violation.

         Despite Harlow's words, we have said that in one kind of

qualified immunity case—where discriminatory intent is an element

of the tort—intent remains relevant.5           See Edwards v. Wallace

Community College, 49 F.3d 1517, 1524 (11th Cir.1995).           See also

Nicholson v. Georgia Dep't of Human Resources, 918 F.2d 145, 147

(11th Cir.1990).    We are bound by our earlier holding that, in

qualified    immunity   cases,    intent   is   a   relevant   inquiry    if


     5
      This limiting gloss on Harlow (and the later Supreme Court
decisions that stress the objective nature of qualified immunity)
subjects many public officials to trial and to personal liability
when the official's conduct—that is, what was done in the
physical world—could have doubtlessly been done lawfully by some
reasonable officials. And the gloss seems to contradict the idea
of objectively studying conduct—as opposed to speculating about
an official's subjective motivations for his conduct—to determine
whether immunity applies or not. In addition, the application of
the gloss to the workaday lives of public officials undercuts
considerably the public policy goals that the doctrine of
qualified immunity is supposed to advance. The Supreme Court has
not decided how allegations of discriminatory intent affect
qualified immunity.
discriminatory intent is a specific element of the constitutional

tort;    and, we follow that rule here.

        The district court determined that the evidence in the record

would allow a finding of discrimination on the part of defendants

and said that, as a legal matter, it was clearly established that

the discrimination would violate federal law.        Defendants say that

nothing in the record here supports the notion that they, in fact,

discriminated    against   plaintiff    on    account     of   her   gender.

Defendants may possibly be right;      perhaps a full summary judgment

should have been granted to one or more of them.          We have stressed

before to district courts that, given the ease of pleading cases of

discrimination, plaintiffs seeking to avoid summary judgment should

be strictly held to the requirements of Rule 56(e);            the plaintiff

must present specific nonconclusory facts that would support a jury

verdict against the particular defendant on discriminatory intent.

See Edwards, 49 F.3d at 1524.

     But, we decline to review the denial of summary judgment on

this ground, that is, that the district court in considering

defendant's motions assumed erroneous facts or assumed facts which

were unsupported by evidence in the record.              This appeal is an

interlocutory one.       We mark the Supreme Court's decision and

opinion in Johnson v. Jones, --- U.S. ----, 115 S.Ct. 2151, 132

L.Ed.2d 238 (1995), which reminded us of the importance of the

final judgment rule for appellate jurisdiction and which warned

against easy resort to pendent jurisdiction.         We question that we

have the right in this case to exercise discretionary pendent

jurisdiction    over   defendant's   attack   on   the    district   court's
fact-based decisions;   but even if the law would allow it, we

decline to exercise that jurisdiction.

     Given the facts which the district court assumed for the

purpose of ruling on defendants' motions, we—addressing the matter

of qualified immunity only—affirm the denial of summary judgment

for the individual defendants on the gender discrimination claim.

     REVERSED IN PART, AFFIRMED IN PART and REMANDED.